Citation Nr: 0012361	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-17 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1. Entitlement to an effective date for a total rating for 
compensation based upon individual unemployability prior 
to August 11, 1997.

2. Entitlement to secondary service connection for a cervical 
spine disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from July 1961 to October 
1966.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
Initially, a rating in excess of 60 percent was denied for 
the appellant's low back disorder.  A statement of the case 
was issued on this matter.  Thereafter, in a substantive 
appeal of September 1997, the appellant indicated that he was 
not entitled to a higher schedular rating, and that the next 
rating would be for individual unemployability.  This the 
Board takes as a withdrawal of any appeal for an increased 
schedular rating, especially in view of subsequent events and 
contentions.

A subsequent rating decision granted a total rating based on 
individual unemployability, said to be effective August 11, 
1997, the date of the receipt of a claim for that benefit.  
The appellant and his representative have taken issue with 
the assigned effective date, but have not submitted 
additional argument on the rating assigned for the low back 
disorder.  In view of the action taken below on the issue of 
secondary service connection, the effective date issue will 
be considered within the remand section of this document.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. Evidence of record reveals atrophy of some leg muscles 
apparently secondary to service connected low back 
pathology.

3. It is more likely than not that the appellant sustained a 
cervical spinal injury secondary to a fall caused by his 
service connected low back disorder.


CONCLUSION OF LAW

The appellant sustained a cervical spinal disorder that is 
proximately due to or the result of a service connected 
lumbar spinal disorder.  38 C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Secondary service connection for a cervical spine disorder

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (1999).

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well 
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

The United States Court of Appeals for Veterans Claims (know 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

As noted above, secondary service connection may be granted 
when a disability is due to, the result of, or aggravated by 
a service-connected disability.  The specific issue before 
the Board with respect to the appellant's secondary claim is 
whether his cervical spine chip fracture and central disc 
herniation are secondary to his service-connected lumbar 
spine disability.  The appellant maintains that a 
relationship between the two exists and that service 
connection is thus warranted for purposes of benefits.

A July 1996 lay statement from Mr. [redacted] was 
submitted in support of the appellant's contention that his 
cervical spine disorder is secondary to his service-connected 
lumbar spine disability.  Mr. [redacted] stated that while he 
was visiting the appellant at his home in March 1996, he 
witnessed the appellant fall down stairs and injure his 
cervical spine.  Mr. [redacted] indicated that when he saw the 
appellant, the appellant was halfway down the stairs, his 
knees buckled and his body pitched forward, causing him to 
land on the lower steps on his head, completely turned over.  
Mr. [redacted] wrote that he and a passerby carried the 
appellant upstairs and placed him on the sofa.  The appellant 
declined to be taken to a hospital.

A July 1996 medical record indicated that the appellant 
sustained a chip fracture of C5; he was noted to have signs 
of radiculopathy with weakness of the left upper extremity.  
An MRI of the cervical spine revealed posterior central 
cariad disc herniation at C3-C4 with compression of the 
spinal cord anterior surface and posterior displacement of 
the spinal cord.  A neurological consult was obtained, and 
the appellant was advised to continue conservative treatment.

A June 1996 medical report indicated that it would take three 
months for the appellant's neck fracture to heal.  It was 
reported that the radicular pain in the appellant's arm had 
improved, and that he was slightly stronger.  

Several of the medical records on file make reference to a 
history of a reported fall.  While it is true that not all 
medical records for the period note cervical spinal 
complaints, several of the records do.  On some of those 
records that do refer to the fall, it is indicated that the 
cervical spinal findings are related to the fall, which it is 
reported, was related to weakness secondary to the lumbar 
spinal findings.

It is noted that medical records reveal some lower extremity 
atrophy and some use of crutches by the veteran said to be 
secondary to the service connected low back disorder.  
Overall, this evidence taken in its totality presents a 
reasonable basis to conclude that the low back disorder, with 
resultant lower extremity pathology resulted in the fall that 
resulted in cervical spinal pathology.  As such, secondary 
service connection is in order.


ORDER

Secondary service connection for a cervical spinal disorder 
is granted.  The appeal is allowed to this extent.


REMAND

In view of the action taken above, so as not to prejudice the 
appellant, additional action on the effective date question 
is warranted.  

The record currently reflects that the appellant was found 
entitled to a total rating based on individual 
unemployability.  The assigned effective date was said to be 
August 11, 1997, the date that the RO determined that he had 
filed a claim.  The veteran has essentially asserted that as 
he was at the maximum schedular rating for his back disorder, 
any increase would have had to have been by the award of this 
benefit.  Thus, he claims an effective date of 1996.

Complicating this picture is the Board's grant of secondary 
service connection in the decision above.  The RO needs to 
undertake initial steps to assign an effective date for the 
grant of service connection and to determine a disability 
rating to be assigned.  That action could potentially effect 
the remaining issue.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should determine an effective 
date for the grant of secondary service 
connection for a cervical spinal 
disorder.  In addition an initial 
disability rating should be assigned.  To 
the extent an examination of additional 
medical records are needed, such 
examinations or records should be 
obtained.

2.  Thereafter, the RO should undertake 
readjudication of the issue of the proper 
effective date to be assigned for the 
award of a total rating based on 
individual unemployability, in accordance 
with all applicable laws and regulations.

3.  The veteran is free to submit any 
additional information desired while the 
case is undergoing development.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, to the extent the benefits sought on appeal are 
not granted, the veteran and his representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion as to the ultimate outcome in this case by the 
action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

